Citation Nr: 0736516	
Decision Date: 11/20/07    Archive Date: 12/06/07	

DOCKET NO.  05-05 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased rating for noninvasive allergic 
bronchopulmonary aspergillosis with associated bronchial 
asthma, evaluated as noncompensably disabling prior to 
November 28, 2005, and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from April 1996 to July 
1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2004 and February 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

At the time of the aforementioned rating decision in February 
2006, the RO granted a 30 percent evaluation for service-
connected noninvasive allergic bronchopulmonary aspergillosis 
with associated bronchial asthma, effective from November 28, 
2005, the date of a VA pulmonary examination.  The veteran 
voiced his continued disagreement with the assignment of that 
rating, and the current appeal ensued.  


FINDINGS OF FACT

1.  Prior to November 28, 2005, the veteran's noninvasive 
allergic bronchopulmonary aspergillosis with associated 
bronchial asthma was productive of minimal symptoms such as 
occasional minor hemoptysis or productive cough, with an 
ongoing need for inhalational anti-inflammatory medication.  

2.  The veteran's service-connected noninvasive allergic 
bronchopulmonary aspergillosis with associated bronchial 
asthma is currently productive of no more than chronic 
pulmonary mycosis with minimal symptoms such as occasional 
minor hemoptysis or productive cough, an FEV-1 of 57 percent 
of predicted, and an FEV-1/FVC of 59 percent, with a need for 
inhalational anti-inflammatory medication, but no necessity 
for suppressive therapy or the use of systemic (oral or 
parenteral) corticosteroids.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
more, for noninvasive allergic bronchopulmonary aspergillosis 
with associated bronchial asthma prior to November 28, 2005 
have been met.  38 U.S.C.A. § 1155 (West 2002; 
38 C.F.R. § 4.97 and Part 4, Diagnostic Codes (Codes) 6602, 
6838 (2007).  

2.  The criteria for a current evaluation in excess of 
30 percent for noninvasive allergic bronchopulmonary 
aspergillosis with associated bronchial asthma have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97 and 
Part 4, Codes 6602, 6838 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; as 
well as VA outpatient treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks an increased evaluation for 
service-connected noninvasive allergic bronchopulmonary 
aspergillosis with associated bronchial asthma.  In pertinent 
part, it is contended that current manifestations of that 
disability are more severe than now evaluated, and productive 
of a greater degree of impairment than is reflected by the 
respective schedular evaluations previously and currently 
assigned.  

In that regard, the Board notes that disability evaluations, 
in general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  While the Board must 
consider the veteran's medical history as required by various 
provisions under 38 C.F.R. Part 4, including § 4.2 [see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, during the course of VA outpatient 
treatment in early March 2003, it was noted that the 
veteran's active outpatient medications included Albuterol, 
to be taken at the rate of two puffs every 4 to 6 hours; 
Flunisolide, to be taken at the rate of two puffs twice a 
day; and Salmeterol, to be taken at the rate of two puffs 
twice a day.  Further noted at the time of treatment was that 
the veteran had a past history of asthma, with aspergillosis 
infection in 1999.  Recommended was that the veteran continue 
treatment with inhalers, with a followup to take place in six 
months.

During the course of subsequent VA outpatient treatment in 
early April 2003, the veteran complained of left rib pain 
starting earlier that day.  At the time of treatment, the 
veteran again gave a history of aspergillosis in 1999.  Once 
again, the veteran's active outpatient medications included 
Albuterol, Flunisolide, and Salmeterol.  

At the time of VA outpatient treatment in late April 2003, 
the veteran gave a history of aspergillosis.  Reportedly, 
earlier that month, the veteran had been admitted to a 
private medical facility for pneumonia/aspergillosis, at 
which time he underwent bronchoscopy, with bronchial washing 
showing organisms consistent with aspergillus.  According to 
the veteran, he was given Prednisone at the rate of 
40 milligrams four times a day, with the result that he was 
feeling much improved, without either dyspnea or cough.  Once 
again, the veteran's active outpatient medications included 
Albuterol, Flunisolide, and Salmeterol.  

During the course of VA outpatient treatment in mid-July 
2003, it was noted that the veteran's current medications 
included "inhalers."  

At the time of VA outpatient treatment in early December 
2003, it was noted that the veteran had presented to the 
outpatient clinic with a prior history of aspergillosis, and 
current symptoms of sinus congestion/pressure, rhinorrhea, 
and a mildly productive cough.  Further noted was that, in 
the interval since a prior radiographic examination in early 
April 2003, the infiltrate present in the veteran's lingula 
had almost completely cleared.  

During the course of VA outpatient treatment in March 2004, 
the veteran gave a history of asthma with allergic 
bronchopulmonary aspergillosis, in conjunction with a 
productive cough of "yellow-brown" sputum of 3 to 4 days' 
duration.  Noted at the time of treatment was that the 
veteran's outpatient medications included Salmeterol, to be 
taken at the rate of one inhalation twice a day.  
Radiographic studies, when compared with a prior examination 
of early December 2003, showed evidence of a very dense 
infiltrate just inferiorly and laterally to the left hilum 
obscuring the outline of the left cardiac border.  
Reportedly, this represented an inflammatory process until 
proven otherwise.  At the time of radiographic examination, 
no additional significant intrathoracic abnormality was seen.  
The clinical assessment was probable recurrent allergic 
bronchopulmonary aspergillosis/mucous plug.

At the time of a VA pulmonary examination in November 2005, 
it was noted that the veteran's claims folder was available, 
and had been reviewed.  When questioned, the veteran stated 
that he had first experienced symptoms of asthma as a child, 
though those symptoms were never a "severe problem."  While 
in the Air Force, he was reportedly diagnosed by bronchoscopy 
with noninvasive aspergillosis, and treated with Predinsone.  
Further noted was that the veteran had apparently been 
hospitalized at the Dallas VA Medical Center in 1998 due to a 
combination of viral-type illness, with a suspicion of 
aseptic meningitis and asthma, subsequently confirmed to be 
pulmonary aspergillosis with asthma.  At that time, the 
veteran was apparently started on Fluticasone, Salmeterol, 
and Albuterol.  

When further questioned, the veteran stated that he had 
visited the emergency room on three occasions for treatment 
of his asthma with bronchitis.  Currently, he was working as 
a mailman, and occasionally played basketball.  According to 
the veteran, he used his Albuterol inhaler maybe once during 
the day and once at night.  However, he had not used his 
other medications, specifically, the aforementioned 
Fluticasone and Salmeterol.  

According to the veteran, his most recent clinic visit had 
been in late November 2005 for what he described as routine 
followup.  At that time, the veteran reported no recent 
breathing problems.  When questioned, the veteran denied any 
problems with chest pain, or with a chronic cough or 
shortness of breath.  Reportedly, he was able to play 
basketball, though, at times, he became "a little winded."  
When further questioned, the veteran denied any recent change 
in his weight.  Reportedly, he had been tapered off steroids 
a couple of years earlier, and lost ten to fifteen pounds 
following the discontinuance of that medication.  When 
questioned, the veteran denied any problems with peripheral 
edema, orthopnea, or chest pain.

On physical examination, the veteran stood 6 feet tall, and 
weighed 177 pounds.  Physical examination of the veteran's 
skin showed no evidence of any pallor of the mucous membranes 
or nail beds.  Nor was there any evidence of clubbing of the 
fingers.  The veteran's chest showed normal expansion and 
percussion, and his lungs were clear, with normal breath 
sounds.  Examination of the veteran's extremities showed no 
evidence of any clubbing, edema, or cyanosis.  

Pulmonary function studies showed an FVC of 69 percent of 
predicted, with an FEV-1 of 57 percent of predicted following 
inhaled bronchodilators.  At the time of pulmonary function 
testing, the veteran's FEV-1/FVC was 59 percent, consistent 
with a moderate obstructive pattern.  The pertinent diagnoses 
noted were chronic moderate bronchial asthma; and allergic 
bronchopulmonary aspergillosis, resulting in episodic asthma 
exacerbations, with a potential for progressive lung injury.  

The Board notes that, pursuant to applicable law and 
regulation, a noncompensable evaluation is warranted for 
service-connected aspergillosis where the veteran is 
essentially asymptomatic, with evidence only of healed and 
inactive mycotic lesions.  A 30 percent evaluation, under 
those same criteria, requires evidence of chronic pulmonary 
mycosis with minimal symptoms such as occasional minor 
hemoptysis or a productive cough, while a 50 percent 
evaluation requires a need for suppressive therapy, with no 
more than minimal symptoms such as occasional minor 
hemoptysis or a productive cough.  38 C.F.R. § 4.97 and 
Part 4, Code 6838 (2007).  

When rated on the basis of bronchial asthma, a 10 percent 
evaluation is warranted where there is evidence of an FEV-1 
of 71 to 80 percent of predicted, or an FEV-1/FVC of 71 to 
80 percent, or a need for intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent evaluation, under those 
criteria, requires demonstrated evidence of an FEV-1 of 56 to 
70 percent of predicted, or an FEV-1/FVC of 56 to 70 percent, 
or a need for daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 
60 percent evaluation, under those same schedular criteria, 
would require demonstrated evidence of an FEV-1 of 40 to 55 
percent of predicted, or an FEV-1/FVC of 40 to 55 percent, or 
a need for at least monthly visits to a physician for 
required care of exacerbations, or a need for intermittent 
(at least three per year) courses of systemic (which is to 
say, oral or parenteral) corticosteroids.  38 C.F.R. § 4.97 
and Part 4, Code 6602 (2007).  

Based on the aforementioned, it is clear that, prior to the 
November 28, 2005 VA pulmonary examination, the veteran was, 
in fact, in need of repeated and continuous inhalational/oral 
bronchodilator therapy, or, at a minimum, inhalational anti-
inflammatory medication.  As noted above, during the period 
from March 2003 to March 2004, the veteran's active 
outpatient medications included not one, but three inhalers, 
specifically, Albuterol, Flunisolide, and Salmeterol.  Such 
treatment, in the opinion of the Board more nearly 
approximates the criteria for a 30 percent evaluation than 
the noncompensable evaluation in effect prior to the time of 
the aforementioned VA pulmonary examination on November 28, 
2005.  See 38 C.F.R. § 4.7 (2007).  Accordingly, a 30 percent 
evaluation for service-connected noninvasive allergic 
bronchopulmonary aspergillosis with associated bronchial 
asthma prior to November 28, 2005 is in order.  

Turning to the issue of a current evaluation in excess of 
30 percent for that same respiratory pathology, the Board 
notes that, at the time of the aforementioned VA pulmonary 
examination on November 28, 2005, the veteran stated that he 
had experienced no recent breathing problems, chest pain, 
chronic cough, or shortness of breath.  While the veteran 
continued to use his Albuterol inhaler once during the day 
and once at night, he had, apparently, discontinued the use 
of his other medications.  Pulmonary function testing 
conducted in conjunction with the veteran's examination 
showed an FEV-1 of 57 percent of predicted (following inhaled 
bronchodilator), in conjunction with an FEV-1/FVC of 
59 percent.  Significantly, during the course of examination, 
there was no indication that the veteran required suppressive 
therapy for control of his service-connected respiratory 
pathology.  Nor was there any evidence of a need for 
systemic, which is to say, oral or parenteral, 
corticosteroids for control of the veteran's noninvasive 
allergic bronchopulmonary aspergillosis.  In point of fact, 
during the course of the examination, the veteran stated that 
he had been "tapered off" steroids a couple of years earlier.  

Based on such findings, the Board is of the opinion that the 
30 percent evaluation currently in effect for the veteran's 
service-connected noninvasive allergic bronchopulmonary 
aspergillosis with associated bronchial asthma is 
appropriate, and that an increased rating is not warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of March 2004, and 
once again in March 2006, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim for an increased rating, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
outpatient treatment records and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the veteran.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

A 30 percent evaluation, but no more, for noninvasive 
allergic bronchopulmonary aspergillosis with associated 
bronchial asthma prior to November 28, 2005 is granted, 
subject to those regulations governing the payment of 
monetary benefits.  

A current evaluation in excess of 30 percent for noninvasive 
allergic bronchopulmonary aspergillosis with associated 
bronchial asthma is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


